Citation Nr: 1741537	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-33 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for rating right ear hearing loss.

2.  Entitlement to service connection for bilateral knee disabilities, to include as secondary to service-connected right hip disability.

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected right hip disability.

4.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected right hip disability.

5.  Entitlement to service connection for sleep disturbance, to include as secondary to bilateral knee, back, left hip, and service-connected right hip disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

By his December 2013 Substantive Appeal, the Veteran limited his appeal to the issues as characterized above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2015 Appellate Brief, the representative indicated that the Veteran's service-connected right ear hearing loss has worsened since the latest VA examination in May 2010.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected right ear hearing loss disability on appeal.

The Veteran has not been afforded a VA examination as to sleep disturbance.  The Veteran has stated that due to his bilateral knee, back, left hip, and service-connected right hip disability pain, which has prevented him from sleeping.  A VA examination is required to determine whether the Veteran suffers from a sleep disability which may be related to his joint pain for bilateral knee, back, and left hip and service-connected right hip.  

The Veteran appeared for a VA examination as to the joints in July 2010.  The examiner opined that the Veteran's bilateral knee disorder, left hip disorder, and back disorder are not caused by or a result of the service-connected right hip disability.  The examiner explained that there is nothing in the orthopedic literature to support such a claim and the conditions are due to aging, attrition, and obesity.  The Board acknowledges this opinion, but finds another VA medical opinion as this opinion does not address the issue of aggravation.  

Further, a November 2013 statement from Lakeway Chiropractic states that hip injuries such as sustained by the Veteran's right hip will result in altered body biomechanics and premature osteoarthritis in the injured joint as well as other major weight bearing joints that cooperate with that injured joint (left hip and lower lumbar spine).  The VA examiner will be asked to consider this conflicting evidence, which indicates the bilateral knee, left hip, and back may be caused or aggravated by the right hip.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any outstanding VA treatment records and associate them with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  After the above evidence is obtained, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected right ear hearing loss disability.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, including audiological testing of both ears, the VA examination report should include the criteria necessary to rate the disability on appeal.

3.  Schedule the Veteran for an appropriate VA examination as to his claimed sleep disability.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner, and the report of the examination must note review of the file.  

(a)  Please state all diagnoses as to the Veteran's sleep disturbance.

(b)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sleep-related disability was caused by or etiologically related to active duty.  

(c)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sleep-related disability was caused or permanently aggravated by his joint pain, namely disabilities of the back, bilateral knees, left hip, and right hip.  

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

4.  Schedule the Veteran for an appropriate VA examination as to his claimed bilateral knee, left hip, and back disabilities.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner, and the report of the examination must note review of the file.  

(a)  Please state all diagnoses as to the bilateral knee, left hip, and back, to include chondromalacia patellae and osteoarthritis of the bilateral knees (diagnosed during the July 2010 VA examination) and degenerative spondylosis of the lumbar spine (noted by an October 2012 VA treatment report).

(b)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability, to include chondromalacia patellae and osteoarthritis of the bilateral knees and degenerative spondylosis of the lumbar spine, was caused by or etiologically related to active duty.  
(c)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability, to include chondromalacia patellae and osteoarthritis of the bilateral knees and degenerative spondylosis of the lumbar spine, was caused by or permanently aggravated by service-connected disabilities, namely the service-connected right hip.  

(d)  Specific consideration must be given to the Veteran's lay statements, that due to his right hip disability, he has altered gait and puts greater stress on his left hip, bilateral knees, and spine.

(e)  The examiner is requested to specifically consider and discuss the November 2013 statement from Lakeway Chiropractic which states that hip injuries such as sustained by the Veteran's right hip will result in altered body biomechanics and premature osteoarthritis in the injured joint as well as other major weight bearing joints that cooperate with that injured joint (left hip and lower lumbar spine).

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

5.  Then, after completing any additional development needed, the AOJ should readjudicate the issues on appeal: increased rating for right hearing loss, and service connection for left hip, bilateral knees, back, and sleep disturbance.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to him and his representative a supplemental statement of the case (SSOC) and afford them the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

